Citation Nr: 1620231	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-34 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right ankle post-fracture disability. 

2.  Entitlement to service connection for a right knee disorder. 

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right hip disorder. 

5.  Entitlement to service connection for a left hip disorder. 


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to November 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which reopened and denied the Veteran's claims for service connection for bilateral hip disorders, bilateral knee disorders, a left ankle disorder, a right shoulder disorder and continued the Veteran's noncompensable rating for his service-connected right ankle post-fracture disability. 

In January 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via video-conference.  A transcript has been associated with the claims file.

In December 2013, the Board remanded the case for further development.  In a March 2014 rating decision, the RO granted service connection for left ankle pain and right shoulder pain.  As this grant is considered a full grant of benefits and the Veteran has not expressed a disagreement with the evaluations or effective dates, these issues are no longer on appeal.  In a June 2014 rating decision, the RO granted a compensable rating of 10 percent for right ankle post-fracture disability, effective December 1, 2002.  However, as this grant did not represent a total grant of benefits sought on appeal, the claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).
This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The issues of entitlement to service connection for right and left hip disorders and right and left knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, for the entire period, the Veteran's right ankle post-fracture disability is manifested by functional impairment consisting of subjective complaints of pain, weakness, giving way, and marked limitation of motion, without evidence of ankyloses of the ankle or substraglar or tarsal joint, malunion of os calcis or astragalus, or astragalectomy. 


CONCLUSION OF LAW

The criteria for a 20 percent rating for a right ankle post-fracture disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.3, 4.7, 4.40, 4.45 4.71, 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different DCs is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R.        § 4.45.

The Veteran's right ankle post-fracture disability is currently rated at 10 percent under DC 5271.  Under this code, marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating.  See 38 C.F.R. § 4.71a, DC 5271 (2015).

For purposes of VA compensation, normal dorsiflexion of the ankle is zero to 20 degrees and normal ankle plantar flexion is zero to 45 degrees.  See 38 C.F.R.         § 4.71a, Plate II (2015).

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2015).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with an appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evidence 

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim. 

Service treatment records reflect the Veteran's complaints of pain and instability in the right ankle as well as a fracture and subsequent surgery.  

Private treatment records from May and June 2009 reflect the Veteran's continued complaints of pain.  The Veteran's private doctor noted that the Veteran had decreased range of motion in his right ankle with some crepitation and a negative anterior drawer test. 

During the January 2012 hearing, the Veteran testified that he fractured his right ankle while in the service in either 1988 or 1989.  The Veteran testified that he experienced pain and instability in his ankle since service.  The Veteran testified that he took over the counter medications for the pain and that he tried to exercise to strengthen his body and increase his muscle stability. 

Following the Board's December 2013 remand, the Veteran was examined in May 2014.  During this examination, the VA examiner noted that the Veteran had been diagnosed with degenerative joint disease of his right ankle and noted the Veteran's complaints of pain, swelling, buckling, and clicking.  The examiner noted that the Veteran had arthroscopic surgery on his ankle which resulted in pain, limited range of motion and weakness.  The examiner also noted that the Veteran had a scar on his ankle from his surgery but that it was neither painful nor unstable and the total area of the scar was not greater than 39 square cm.  

The examiner reported that the Veteran's right ankle range of motion resulted in plantar flexion ending at 10 degrees with objective evidence of pain at 10 degrees.  That the Veteran's right ankle dorsiflexion ended at 20 degrees or greater with objective evidence of pain at 20 degrees or greater.  The examiner reported that the Veteran was able to perform repetitive use testing and that his post-test plantar flexion ended at 10 degrees and his post-test dorsiflexion ended at 20 degrees.  The examiner noted that the Veteran did not have additional limitation in his range of motion following repetitive-use testing, but that the Veteran did have functional loss and/or functional impairment in that he had less movement than normal, weakened movement, and pain on movement.  The examiner found that the Veteran had localized tenderness or pain on palpation of the joints and soft tissue of his ankle, but that his muscle strength was normal.  The examiner noted negative anterior drawer and Talar tilt tests and found no evidence of ankylosis, malunion of calcaneus (os calcis), astragalus, or astragalectomy.   

The examiner found that the Veteran had arthritis in his right ankle as a result of his injury and resulting surgery.  The examiner opined that the Veteran's right ankle post fracture resulted in plantar flexion of 10 degrees and dorsiflexion of 20 degrees with marked limitation of movement.  

Analysis

In applying the relevant criteria to the facts of this case, the Board concludes that a 20 percent rating under Diagnostic Code 5271 is warranted because marked limitation of motion of the ankle, as is required under Diagnostic Code 5271, is shown.  The May 2014 VA examiner specifically noted that the Veteran's limitation of motion was "marked" and the Veteran's plantar flexion ended at 10 degrees which represents a significant limitation. 

In addition, the Board notes that Diagnostic Codes 5270 and 5272 do not apply because there is no evidence of ankylosis.  Diagnostic Code 5273 does not apply because there is no evidence of malunion of the os calcis or astragalus.  Diagnostic Code 5274 does not apply because there is no evidence of astragalectomy. 

The Board has also considered whether additional compensation is warranted for the Veteran's surgical scar.  Under Diagnostic Code 7804, a 10 percent rating is assigned for one or two scars that are unstable or painful.  A 20 percent rating is assigned for three or four scars that are unstable or painful.  A 30 percent rating is assigned for five or more scars that are unstable or painful.  Here, the Veteran has one scar which he has never noted to be painful or unstable.  The May 2014 VA examiner noted the scar, but also reported that it was neither painful nor unstable and that the total area was not greater than 30 square cm.  Therefore, additional compensation under DC 7804 is not warranted. 

The Board finds that while no other separate ratings are warranted, a 20 percent rating for the Veteran's right ankle post-fracture disability is appropriate as the clinical record supports marked limitation of motion. 

Other Considerations

The Board finds that the Veteran's symptoms have been stable throughout the appeal and therefore staged ratings are not appropriate.  Francisco.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of the Veteran's service-connected disability at issue and notes that his lay testimony is competent to describe certain symptoms associated with his disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating for which the Veteran has been found to be entitled by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the lay testimony with regard to the matters the Veteran is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R.               § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right ankle post-fracture disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  While the criteria do not discuss the Veteran's specific manifestations of limitation of motion, such as pain, weakness, and instability the severity of such symptoms is reflected in the "moderate" and "marked" limitation designations.  In sum, the Board finds the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular ratings is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

The Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, the Veteran does not allege, and the record does not show, that his service-connected disability has rendered him unemployable at any time during the course of the appeal.  Therefore, further consideration of a TDIU is not necessary.

For the foregoing reasons, the Board finds that an initial 20 percent rating for right ankle post-fracture disability, is warranted.  


ORDER

Subject to the laws and regulations governing the payment of monetary benefits, entitlement to a disability rating of 20 percent for the right ankle post-fracture disability is granted.  


REMAND

With respect to the remaining service connection claims, anticipating receipt of additional medical records in its 2013 Remand, the Board simply sought from a VA clinician, a medical opinion as to whether current disability was related to service.  As it happens, no additional records were received before an opinion was obtained in January 2014.  That opinion was simply a broadly worded statement to the effect that overuse of joints can lead to long term damage.  The record does not actually disclose whether the Veteran currently has disability (e.g. arthritis), effecting the joints at issue.  A formal examination of the Veteran is indicated.  

In addition, the AOJ should request the Veteran's most recent VA and private medical records regarding his claimed bilateral knee and hip disabilties.  The Veteran should be given an opportunity to identify any additional healthcare providers who had treated him for his claimed disabilities on remand.  Thereafter, the AOJ should obtain any identified records that are not already included in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private providers who treated him post-service for his knees and/or hips.  After securing necessary authorizations for any identified providers, attempt to obtain the identified treatment records, physically or electronically.

2.  Obtain any VA treatment records relevant to the Veteran's knees and hips.  

3.  After associating any outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to address the etiology of any diagnosed disability of the right knee, left knee, right hip, and left hip.  The examiner should review the Veteran's claims file in conjunction with his examination.  After conducting any necessary tests, the examiner should:

a)  Identify any disability of the right knee, left knee, right hip, and left hip found to be present.

b)  For each diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the diagnosis had its onset in service, or is otherwise related to any disease or injury in service, to specifically include repetitive marching and carrying of heavy rucksacks.

An explanation for the conclusions reached should be set forth.  In doing so, the examiner should review the January 2014 VA opinion on the matter.  If the examiner determines that a medical opinion cannot be rendered without resorting to speculation, an explanation as to why that is so should be expressed.

4.  Then, readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


